Title: From Benjamin Franklin to Charles Norris and Thomas Leech, 17 November 1761
From: Franklin, Benjamin
To: Norris, Charles,Leech, Thomas


          
            
              I. N.
              Gentlemen;
              London, Nov. 17. 1761
            
            I have this Day received from each of you, a Notification, (dated Octob. 1. 1761) that by a Resolve of the Assembly, you are ordered immediately to draw on me for the Whole of the Parliamentary Grant to our Province for the Year 1758. As I had acquainted the House from time to time, thro’ the Speaker, with the Purchases of Stock I had made with that Money for the Account of the Province, which would have reap’d the whole Benefit of the expected Rise on a Peace, I suppose the House have been induc’d now to order the Drafts on the Apprehension that Peace might probably be concluded about the Time of their Arrival in England. Unfortunately the Negociations have been broken off, and the Stocks have thereupon fallen considerably, so that if our £30,000, which cost us £26,994. 7s. 6d. be sold at the present Rates, it will not Net more than £23,837. 10s. 0d. whence, instead of a Gain of 5 or £6000 that we should probably have had by Delaying to draw till a Peace, we shall now incur a Loss here of £3156. 17s. 6d. However, the Delay, so far as it has gone, may, by the intermediate extreme Rise in the Price of Bills at Philadelphia far overballance this Loss, so that on the whole, with the Interest received here, the Province may be Gainer, which I sincerely wish. But I send you this early Notice of the present State of Things, by different Conveyances, that if not too late, you may judge whether it will not be proper to avoid Drawing for more than will probably be in my Hands; since if you should go far beyond what the Stocks when sold will produce, it will be impossible for me duly to honour all your Drafts. I am, with the utmost Respect for yourselves and the Assembly, Gentlemen, Your most obedient and most humble Servant
            
              B Franklin
            
          
          
            P.S. Stocks by this Day’s Paper
            3 per Cent. Consol[idated] (of which we have £5,000)—at 72½ to 71¼
            4 per Cent. 1760 (of which we have £15,000)—at 86½ to 86
            3 per Cent. 1761 (of which we have £10,000)—at 73¾ to 73⅛
            What they were when I bought may be seen in my former Letters to the Speaker.
            I shall state and send the whole Account per next Pacquet.
            
              Cha. Norris and Thos. Leech Esqrs.
            
          
         
          Addressed: To / Cha. Norris and Thos. Leech, Esquires / Philadelphia / To be sent from Portsmouth / by a New York Ship: / but if the Fleet is sail’d to / be return’d to B. Franklin, Craven street London
          Endorsed: Benja Franklin to the Trustees L. O Novr. 17 1761
        